Citation Nr: 1038298	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include as secondary to flash welding burns.

2.  Entitlement to an effective date prior to October 22, 2004, 
for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin





INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).

The Board previously remanded the present claim for further 
development in January 2009.  

The Veteran's September 2004 Appeal to the Board of Veterans' 
Appeals (VA Form 9) sought appellate review of the February 2003 
RO denial of his service connection claims for (i) migraine 
headaches, (ii) posttraumatic stress disorder (PTSD) and (iii) an 
eye disorder, to include as secondary to flash welding burns.  
However, a July 2007 rating decision granted the Veteran service 
connection for migraine headaches and the Board's January 2009 
decision granted his service connection claim for PTSD.  
Accordingly, the Board's present analysis need only address the 
remaining issue on appeal, which is entitlement to service 
connection for an eye disorder, to include as secondary to flash 
welding burns.  

The issues of entitlement to service connection for (i) 
carpal tunnel syndrome and (ii) degenerative disc disease 
have been raised by a July 2004 statement from the Veteran 
(based on VA's obligation to consider the Veteran's 
statements liberally), but these claims have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
claims, and they are referred to the AOJ for appropriate 
action. 

The issue of entitlement to an effective date prior to October 
22, 2004, for service connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has defective vision due to refractive error, 
which is not a disease or injury for which VA compensation 
benefits may be awarded.

2.  A current eye disorder was not present until many years after 
service, and there is no competent evidence that any such 
disorder is related military service, to include flash welding 
burns.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of October 2002, February 2009 and April 2010 letters, from the 
AMC/RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The AMC/RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran and 
his representative have not made the AMC/RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal, 
which was not remedied by the AMC/RO, pursuant to the Board's 
January 2009 remand instructions.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

	Service Connection Contention and Regulations

The Veteran presently seeks to establish service connection for 
an eye disorder, to include as secondary to flash welding burns.  
Specifically, the Veteran maintains that in-service he worked as 
a welder and sustained flash welding burns to his eyes, which 
resulted in his present eye disorder.  See Notice of 
Disagreement, February 23, 2003.  This forms the basis of the 
Veteran's service connection claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder is manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in-service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and, (3) generally, medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive errors of the eyes.  
See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990).

	Background

The Veteran's July 1967 enlistment and June 1970 separation 
examinations noted no abnormalities associated with his eyes and 
only decreased right eye visual acuity was present at separation.  
A January 1969 service treatment record documented the Veteran's 
treatment for migraine headache pain located behind his left eye, 
but not for any eye related injury or disorder.  

The Veteran's first post-service treatment for an eye disorder, 
not related to refractive error, is documented in a December 1998 
private treatment record.  At this time, the Veteran was 
diagnosed with a left eye stye.  Subsequently, a February 1999 
private treatment record documented the Veteran's diagnosis with 
conjunctiva pink (i.e. pink eye).  At the time of a September 
2003 Social Security Administration (SSA) function assessment, 
the medical professional indicated no visual limitations had been 
established.  What is more, a September 2003 private treatment 
record also diagnosed no eye disorder, aside from refractive 
error.  Significantly, none of these records or any others 
contained in the claims folder provide any suggestion, or 
opinion, that an eye disorder is related to military service, to 
include flash welding burns.  

The first medical record, reflecting the Veteran's account of in-
service eye injury, is an October 2004 private psychiatric 
treatment record.  At this time, the private psychologist noted 
the Veteran's account of sustaining, and being treated for, flash 
welding burns to the eye on three occasions in-service.  
Nonetheless, the private physician diagnosed no eye disorder and 
provided no suggestion, or opinion, that any such condition was 
related to military service, to include flash welding burns.  

	Analysis

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  Although there is evidence of a current eye 
disability (i.e., decreased visual acuity), the Board finds that 
the record is negative of any evidence to support any finding 
that a current eye disorder is related to the Veteran's military 
service, to include flash welding burns.  As noted previously, 
service treatment records document no treatment for, or 
complaints of, any eye related disorder, and the Veteran's eyes 
were normal at his June 1970 separation examination (except for 
decreased right eye visual acuity).  The Board acknowledges the 
October 2004 private psychiatric treatment record, documenting 
the Veteran's account of sustaining in-service eye flash welding 
burns, but this amounts to a simple transcription without any 
medical enhancement or support, which alone does not amount to 
evidence in favor of the service connection claim.  See Lanyo v. 
Brown, 8 Vet. App. 406 (1995).  In sum, there is no medical 
evidence of record suggesting, much less opining, that a current 
eye disorder is related to the Veteran's military service, to 
include flash welding burns.  

The Board has considered the Veteran's opinion that his current 
eye disorder is related to military service, to include flash 
welding burns.  However, in the present circumstance, the Veteran 
does not have the medical training or expertise to provide a 
competent opinion to this effect.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a 
competent opinion on this matter appropriate medical training and 
expertise are necessary, which the Veteran does not have as a 
layman.  

The Board finds any account by the Veteran of experiencing (non-
refractive error related) eye disorder symptoms in-service and 
continually since separation not to be credible.  As previously 
highlighted, the Veteran's service treatment records are absent 
of any eye related complaints or treatments and the first post-
service, non-refractive error related, eye treatment was some 
twenty-eight years (1970-1998) after his separation from service 
(i.e., left eye stye).  See "Present Illnesses," Private 
Internal Medicine Examination, December 18, 1998.  This post-
service period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  What is more, prior to 
seeking VA compensation, the Veteran's post-service treatment 
records are negative of any account of experiencing any in-
service eye related injury, which further lessens the credibility 
of any such statements.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed.Cir.2006) ("[T]he Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc."); see also Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA 
must consider lay evidence, but may give it whatever weight it 
concludes the evidence is entitled to); Jandreau, 492 F.3d at 
1376-77 (stating "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board").  Upon considering the aforementioned factors and 
the other evidence of record, the Board finds that the Veteran's 
statements are not credible, with respect to continuity of 
symptomatology.  

In sum, there is no medical, or otherwise competent, evidence of 
record, which provides even an arguable suggestion that a current 
eye disorder is related to the Veteran's military service, to 
include flash welding burns.  Additionally, the earliest that the 
Veteran sought treatment for any non-refractive error related eye 
disorder was at least twenty-eight years after separation (1970-
1998), and any of his statements related to continuity of 
symptomatology are not credible.  Accordingly, a basis upon which 
to grant the Veteran's service connection claims for an eye 
disorder has not been established and the claim is denied.  As 
the preponderance of the evidence is against the Veteran's 
service connection claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for an eye disorder is denied.  


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
Veteran or his or her representative must file a timely notice of 
disagreement; so long as the issues being appealed are clear, the 
AOJ by law must then issue a SOC; finally, to convey jurisdiction 
to hear the case on the Board, the Veteran must file a timely, 
substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 
20.302(a).  

The Veteran's service connection claim for posttraumatic stress 
disorder was granted by the Board in a January 2009 decision, and 
implemented in a February 2009 rating decision.  Significantly, 
in granting the Veteran's service connection claim, the AMC/RO 
assigned an effective date of October 22, 2004.  In an April 2009 
statement, the Veteran conveyed his belief that the effective 
date assigned in the February 2009 rating decision was improper 
and that he should be granted a September 2002 effective date.  

The Veteran's statement voiced clear disagreement with the 
conclusion of the February 2009 rating decision; and, because no 
special wording is required for a NOD, this statement is 
considered to be a NOD with regard to the issue of entitlement to 
an effective date prior to October 22, 2004, for service 
connected PTSD.  See 38 C.F.R. §§ 20.201, 20.302(a).  The NOD is 
still pending; and it is therefore proper to remand this claim 
because the Veteran has not been provided a statement of the case 
(SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
Veteran addressing the claim of 
entitlement to an effective date prior to 
October 22, 2004, for service connected 
PTSD.  The Veteran and his representative 
should be informed of the period of time 
within which he must file a substantive 
appeal to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If, 
and only if, a timely substantive 
appeal is filed, the case should be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


